Citation Nr: 1509709	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO. 12-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to February 1981 and from January 1982 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2012.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

During the August 2012 hearing, the Veteran indicated that he had developed disabilities secondary to CIDP, to include mental health problems, and a vision impairment.  These claims of secondary service connection have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and so the Board lacks jurisdiction to consider them on appeal.  They are therefore referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  The Veteran's current diagnosis of CIDP was arrived at in part based on his reports of limb numbness and transient neurological problems.  He reports that he had been experiencing those same symptoms since service.  Further, he notes the onset of a fever in service following an airgun injection as a possible onset of CIDP.  The Veteran is competent to report lay observable symptoms, such as his claimed weakness in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the threshold for establishing a nexus is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is otherwise insufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As such, the Board finds a remand is warranted so that a VA examination discussing the nature and etiology of the Veteran's CIDP can be obtained. McLendon, 20 Vet. App. 79.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his claimed CIDP.  The claims file must be reviewed in conjunction with the examination.  

The examiner must then opine as whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's CIDP was incurred or aggravated in service?  The examiner must discuss the allegations regarding airgun injections, as well as the evidence of post-injection fever.  A detailed rationale supporting the examiner's opinion is required.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




